



Exhibit 10.3






FORM OF
PERFORMANCE STOCK UNIT AGREEMENT
20__ GRANT
[for grants made on or after March 1, 2019]




THIS AGREEMENT, dated as of March 1, 20__, (“Grant Date”) is between Mastercard
Incorporated, a Delaware Corporation (“Company”), and you (the “Employee”).
Capitalized terms that are used but not defined in this Agreement have the
meanings given to them in the 2006 Long Term Incentive Plan (“Plan”).
WHEREAS, the Company has established the Plan, the terms of which are made a
part hereof;
WHEREAS, the Human Resources and Compensation Committee of the Board of
Directors of the Company (“Committee”) has approved this grant under the terms
of the Plan;
NOW, THEREFORE, the parties hereby agree as follows:
1.    Grant of Units.
Subject to the terms and conditions of this Agreement and of the Plan, the
Company hereby grants to the Employee the number of Units reflected in the
Employee’s grant statement, the terms of which statement are incorporated as a
part of this Agreement. Each Unit represents the right to receive an amount of
the Company’s $0.0001 par value Class A Common Stock (“Common Shares”) that
varies depending on the level of performance achieved on specified performance
criteria during the performance period January 1, 20__, through December 31,
20__.
2.    Vesting of Units.
Subject to section 4 below, the interest of the Employee in the Units shall vest
on February __, 20__ (the “Vesting Date”), conditioned upon the Employee’s
continued employment with the Company or an Affiliated Employer as of the
Vesting Date, and the achievement of the performance goals established by the
Committee and set forth in the Employee’s grant statement. In the event of the
Employee’s Termination of Employment with the Company or an Affiliated Employer
for any reason other than as set forth in section 4, unvested Units shall be
forfeited. A transfer of Employee’s employment among the Company and any
Affiliated Employer shall not be treated as a Termination of Employment
hereunder. Vesting in Units is subject to the Committee’s exercise of downward
discretion to reduce the amounts earned on achievement of performance goals. As
a condition of the Employee’s right to vest in the Units, the Employee shall be
required to execute and comply with any Mastercard LTIP Non-Competition
Agreement that the Company requires for the Employee to be eligible to
participate in the Plan, and to execute any other documents required by the
Committee pursuant to this Agreement. If the Employee has not executed and
delivered to the Company any such required Mastercard LTIP Non-Competition
Agreement by the date required by the Company, which will in no event be later
than the Vesting Date or such earlier vesting event pursuant to section 4(c)(ii)
below, the unvested Units shall be forfeited.
3.    Form and Timing of Payment.
(a)    Payment Date. Except as otherwise provided in section 4(a) or 4(c)(ii)
below, on the first anniversary of the Vesting Date, February 28, 2023 (the
“Payment Date”), the Company shall pay to the Employee a number of Common Shares
equal to the aggregate number of Units determined to have been earned based on
achievement of the performance goals.





--------------------------------------------------------------------------------





(b)    Treatment of Vested Units. Between the Vesting Date and the Payment Date
(the “Deferral Period”), the number of Units determined to have been earned
(“Vested Units”) will be fully vested and nonforfeitable by the Employee,
subject to section 9 below. In any case under this Agreement where the Deferral
Period applies, such Vested Units will accrue dividend equivalents, consisting
of a cash amount equal to the number of Vested Units held by the Employee times
any per share dividend payment made to holders of the Company’s Common Shares
during the Deferral Period. Such dividend equivalents will be paid to the
Employee in cash on the Payment Date, along with the Common Shares distributable
pursuant to section 3(a), except as otherwise provided in section 4(a) or
4(c)(ii) below. Vested Units will count as Common Shares for purpose of the
Employee’s compliance with the Company’s stock ownership requirement. For
purposes of this Agreement, “Vested Units” shall include Units that vest at
target pursuant to sections 4(a) or 4(c).
(c)    Cash Settlement. Notwithstanding section 3(a) or (b) above, the Company
may, in its sole discretion, settle the Units in the form of a cash payment to
the extent settlement in Common Shares is prohibited under local law, or would
require the Employee, the Company and/or the Employer to obtain the approval of
any governmental and/or regulatory body in the Employee’s country of residence
(or country of employment, if different). Alternatively, the Company may, in its
sole discretion, settle the Units in the form of Common Shares but require the
Employee to immediately sell such Common Shares (in which case, this Agreement
shall give the Company the authority to issue sales instructions on behalf of
the Employee).
4.    Termination of Employment; Change in Control.
(a)    Death. In the event that the Employee’s employment with the Company or an
Affiliated Employer terminates by reason of the Employee’s death prior to the
Vesting Date, 100 percent of the Employee’s then unvested Units shall vest and
be payable at the target level of performance and the Deferral Period shall not
apply. If the Employee’s employment terminates by reason of the Employee’s death
during the Deferral Period, the Employee’s Vested Units and any dividend
equivalents accrued thereon will become immediately payable. In either case,
payment of the Units shall be made within 90 days following death, or where
additional time is needed for administrative reasons, at such later time as is
permitted under Code Section 409A. Payment shall be made to the Employee’s
estate.
(b)    Disability or Retirement. In the event of the Employee’s Termination of
Employment with the Company or an Affiliated Employer due to Disability or
Retirement seven months or longer after the Grant Date but prior to the Vesting
Date, unless circumstances exist at the time of Termination of Employment that
would constitute Cause, unvested Units shall continue to vest as if there had
been no Termination of Employment, subject to the achievement of performance
goals; provided, however, that the Committee shall have discretion to determine
at any time during the vesting period that an Employee shall not vest in whole
or in part in a particular Unit. Where the Employee has a Termination of
Employment due to Disability or Retirement before the Vesting Date, or after the
Vesting Date but during the Deferral Period, payment of any Vested Units and any
dividend equivalents accrued thereon (if applicable) will be made on the Payment
Date in accordance with section 3(a).
(c)    Change in Control.
(i) In the event of a Change in Control, vesting and payment will be as set
forth in section 2 and section 3(a) to the extent the achievement of performance
goals can continue to be measured after the Change in Control. To the extent the
achievement of performance goals is no longer capable of measurement following a
Change in Control, the Employee’s unvested Units shall vest at the target level
of performance on the Vesting Date, conditioned upon the Employee’s continued
employment (except as otherwise set forth in this section 4) with the Company or
an Affiliated Employer, or successor thereto, as of the Vesting Date, and shall
be paid along with any dividend equivalents accrued thereon, on the Payment Date
in accordance with section 3(a).
(ii) Notwithstanding section 4(c)(i) above, in the event of the Employee’s
Termination of Employment by the Company or an Affiliated Employer, or successor
thereto, without Cause or due to a Job Elimination six months preceding or two
years following a Change in Control and prior to the Vesting Date, the
Employee’s then unvested Units shall vest upon the later of the Employee’s
termination date or the Change in Control and be payable at the target level of
performance , and the Deferral Period shall not apply. If the Employee’s
employment is terminated by the Company or an Affiliated Employer, or successor
thereto, without Cause or due to a Job Elimination six months preceding or two
years following a Change in Control and during the Deferral Period, the
Employee’s Vested Units and any dividend equivalents accrued thereon will become
immediately payable. In either case, payment of the Vested Units and any
dividend equivalents accrued thereon (if applicable) shall be made as follows:
(i) in the event of Termination of Employment prior to the Change in Control,
within 90 days following the Change in Control; or (ii) in the event of
Termination of Employment after the Change in Control,





--------------------------------------------------------------------------------





on the first business day which is at least seven months after the Termination
of Employment or at such later date permitted under Code Section 409A.
(d)    Job Elimination. In the event of the Employee’s Termination of Employment
with the Company or an Affiliated Employer due to a Job Elimination prior to the
Vesting Date (other than in connection with a Change in Control, as provided in
section 4(c)(ii)), the Employee’s interest in a pro-rata portion of the unvested
Units shall continue to vest as if there had been no Termination of Employment,
subject to the achievement of performance goals, provided, however, that the
Committee shall have discretion to determine at any time during the vesting
period that an Employee shall not vest in whole or in part in a particular Unit.
Such continued vesting is contingent upon the Employee’s execution and
non-revocation of a separation agreement and/or a release of all claims in a
form satisfactory to the Company within a period of 75 days following the Job
Elimination Date. The aforementioned pro-rata portion of the unvested Units
shall be calculated based on the ratio of (x) the number of full and partial
months worked by the Employee from the Grant Date to the Job Elimination date,
to (y) the total number of months in the original vesting schedule of the Units.
For this purpose, a “Job Elimination” shall mean either (i) the Employee’s
involuntary and permanent Termination of Employment by the Company or an
Affiliated Employer because of a permanent layoff, reduction in force, facility
closing, reorganization, or consolidation, or (ii) the Employee’s involuntary
Termination of Employment with the Company or an Affiliated Employer after the
Employee has been offered and declined continued employment with the Company or
an Affiliated Employer in a position that is, in the Company’s sole judgment,
not comparable to or better than the position that the Employee previously held
with the Company or an Affiliated Employer. Notwithstanding the foregoing, the
Employee shall not be entitled to continued vesting of the Units under this
section 4(d) if the Employee incurs a “Disqualifying Event” under the terms of
the Mastercard International Incorporated Severance Plan or, as applicable, the
Amended and Restated Mastercard International Incorporated Executive Severance
Plan. To obtain a copy of the Mastercard International Incorporated Severance
Plan, please send a request to the Employment Counsel at 2000 Purchase Street,
Purchase, NY 10577. Where the Employee has a Termination of Employment due to a
Job Elimination before the Vesting Date, or after the Vesting Date but during
the Deferral Period, payment of any Vested Units and any dividend equivalents
accrued thereon (if applicable) will be made on the Payment Date in accordance
with section 3(a).
5.    Transfer Restrictions.
The Units granted hereunder may not be sold, assigned, margined, transferred,
encumbered, conveyed, gifted, hypothecated, pledged, or otherwise disposed of
and may not be subject to lien, garnishment, attachment or other legal process,
except as expressly permitted by the Plan.
6.    Stockholder Rights.
Prior to the time that the Company has issued Common Shares to the Employee
relating to the Employee’s Vested Units, the Employee will not be deemed to be
the holder of, or have any of the rights of a holder with respect to, any Common
Shares deliverable with respect to such Units. Specifically, and without
limiting the foregoing, the Employee shall not be entitled to dividends prior to
being issued Common Shares. However, the Employee will be entitled to accrue
dividend equivalents during the Deferral Period as provided in section 3(b).
7.    Changes in Stock.
In the event of any change with respect to outstanding Common Shares
contemplated by Section 4.6(1) of the Plan, the Units may be adjusted in
accordance with Section 4.6(1) of the Plan.
8.    Compliance with Law.
No Common Shares (or cash pursuant to section 3(c) above) will be delivered to
the Employee in accordance with section 3 above unless counsel for the Company
is satisfied that such delivery will be in compliance with all applicable laws,
including, without limitation, any rule, regulation or procedure of the U.S.
national securities exchange upon which the Company’s Common Shares are traded
or any listing agreement with any such securities exchange, or any other
requirement of law or of any administrative or regulatory body having
jurisdiction over the Company or an Affiliated Employer.





--------------------------------------------------------------------------------





9.    Recoupment Policy.
(a)    Forfeiture/Recoupment in the event of Restatement. In the event of a
restatement of materially inaccurate financial results, the Committee has the
discretion to recover from the Employee stock or cash equal to the value of the
stock issued, plus any dividend equivalents paid, on settlement of these Units
or issuable pursuant to any Vested Units, or the proceeds realized by the
Employee on the sale of such stock to the extent the vesting schedule of the
Units under section 2 includes all or part of the period covered by the
restatement. If the amount that would have vested based on achievement of
performance goals would have been lower had the achievement of applicable
financial performance targets been calculated based on such restated financial
results, the Committee may, if it determines appropriate in its sole discretion
recover from the Employee stock or cash equal to the portion of the stock issued
or issuable and any dividend equivalents paid in excess of the amount that would
have been paid based on the restated financial results. A recovery under this
section 9(a) can be made by withholding compensation otherwise due to the
Employee, by the cancelling of Vested Units during the Deferral Period or by
such other means determined appropriate by the Committee. Unless otherwise
required by applicable laws or stock exchange listing standards, the Company
will not seek to recover amounts paid under this Agreement more than three years
after the date the Company files the report with the Securities and Exchange
Commission that contained the incorrect financial results.
(b)    Forfeiture/Recoupment in the event of Detrimental Behavior. In the event
an Employee engages in misconduct which has or might reasonably be expected to
have material reputational or other harm to the Company, the Committee has the
discretion to recover stock or cash equal to the value of the stock issued, plus
any dividend equivalents paid, on settlement of these Units or issuable pursuant
to any Vested Units, or the proceeds realized by the Employee on the sale of
such stock. A recovery under this section 9(b) can be made by withholding
compensation otherwise due to the Employee, by the cancelling of Vested Units
during the Deferral Period or by such other means determined appropriate by the
Committee. The Company will not seek to recover Units that were paid more than
three years before the date the detrimental behavior was discovered or the date
the full impact of the misconduct was known, as determined by the Committee.
(c)    Forfeiture/Recoupment Required by Law. The Recoupment Policy set forth in
this Section 9 shall be applied by the Committee, at its discretion, to the
maximum extent permitted under applicable law. Further, the Recoupment Policy
set forth in this section 9 is in addition to, and not in lieu of, any
recoupment requirements under the Sarbanes-Oxley Act or under other applicable
laws, rules, regulations or stock exchange listing standards, including, without
limitation, Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010 and shall apply notwithstanding anything to the contrary
in this Agreement or in the Plan.
10.    Taxes.
The Employee shall be liable for any and all taxes, including income tax
(including U.S. federal, state and local taxes and/or non-U.S. taxes), social
insurance, payroll tax, fringe benefits tax, payment on account or other
tax-related withholding (“Tax-Related Items”), arising out of this grant,
vesting, or the issuance of the Common Shares hereunder or any other taxable
event in connection with the Units.
Prior to any such taxable event, the Employee (or the Employee’s estate) shall
pay or make adequate arrangements satisfactory to the Company or, if different,
the Employee’s employer (the “Employer”) to meet the Company’s or the Employer’s
withholding obligations for Tax-Related Items. In this regard, the Company is
authorized to deduct from the total number of Common Shares the Employee is to
receive on settlement of the Units a number of Common Shares with a total value
equal to the amount necessary to satisfy any such withholding obligation at the
minimum applicable withholding rate or, to the extent permitted by the Plan and
applicable accounting principles, up to the maximum applicable withholding rate.
If the obligation for Tax-Related Items is satisfied by withholding in Common
Shares, for tax purposes, the Employee is deemed to have been issued the full
number of Common Shares subject to the Vested Units, notwithstanding that a
number of the Common Shares are held back solely for the purpose of paying the
Tax-Related Items.
Alternatively, provided the Employee is not subject to Securities and Exchange
Commission Rule 16b-3, the Company may sell or arrange for the sale of a
sufficient number of Common Shares issued to the Employee upon settlement of the
Units to meet the Tax-Related Items withholding obligation, in which case, the
Company may withhold or account for Tax-Related Items by considering maximum
applicable rates and the Employee will receive a refund of any over-withheld
amount in cash and will have no entitlement to the Common Share equivalent.
The Employee agrees to pay to the Company or the Employer, including through
withholding from the Employee’s wages or other cash compensation paid to the
Employee by the Company and/or the Employer, any amount of





--------------------------------------------------------------------------------





Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of the Employee’s participation in the Plan that
cannot be satisfied by the means previously described including, without
limitation, any Federal Insurance Contributions Act taxes required to be
withheld before settlement of the Units.
Finally, the Employee acknowledges that the ultimate liability for all
Tax-Related Items legally due by the Employee is and remains the Employee’s
responsibility, regardless of any withholding by the Company or the Employer,
and that the Company and the Employer: (a) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Units, including the grant of the Units, the vesting of the
Units, the settlement of the Units, the subsequent sale of any Common Shares
acquired pursuant to the Units, or the receipt of any dividends; and (b) do not
commit to structure the terms of the grant or any aspect of the Units to reduce
or eliminate the Employee’s liability for Tax-Related Items. The Company may
refuse to issue or deliver the Common Shares, or the proceeds of the sale of
Common Shares, if the Employee fails to comply with the Employee’s obligations
in connection with the Tax-Related Items.


11.    Discretionary Nature of Plan.
The Employee acknowledges and agrees that the Plan is discretionary in nature
and may be amended, cancelled, or terminated by the Company, in its sole
discretion, at any time. The grant of Units under the Plan is a one-time benefit
and does not create any contractual or other right to receive a grant of Units,
other types of grants under the Plan, or benefits in lieu of such grants in the
future. Future grants, if any, will be at the sole discretion of the Company,
including, but not limited to, the timing of any grant, the number of Units
granted and vesting provisions.
12.    Consent to On-Line Grant and Acceptance.
The Employee acknowledges and agrees that, as a term of this grant of Units, any
grant, communication, or acceptance of such grant, if applicable, is permitted
to be made and processed through the online system operated and maintained for
this purpose. The Employee further acknowledges and agrees that execution of any
documents through such system shall have the same force and effect as if
executed in writing.
13.    Section 409A.
The Company intends that payments under this Agreement will either comply with
or be exempt from Section 409A of the Internal Revenue Code and the regulations
and guidance promulgated thereunder (collectively, “Section 409A”) and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be exempt from Section 409A or in compliance therewith, as
applicable. To the extent the Company determines that this Agreement is subject
to Section 409A, but does not conform with the requirements of Section 409A, the
Company may at its sole discretion amend or replace the Agreement to cause the
Agreement to comply with Section 409A. The Company makes no representation that
the Agreement is exempt from or complies with Section 409A and makes no
undertaking to preclude Section 409A from applying to the Agreement. The Company
will have no liability to the Employee or to any other party if the Agreement
that is intended to be exempt from or compliant with Section 409A is not so
exempt or compliant or for any action taken by the Company with respect thereto.
14.    Miscellaneous.
(a)    All amounts granted under this Agreement shall continue for all purposes
to be a part of the general assets of the Company. The Employee’s interest in
the amount ultimately determined to be earned shall make the Employee only a
general, unsecured creditor of the Company.
(b)    The parties agree to execute such further instruments and to take such
action as may reasonably be necessary to carry out the intent of this Agreement.
(c)    Any notice required or permitted hereunder that is not covered by section
12 above, shall be given in writing and shall be deemed effectively given upon
delivery to the Employee at the address then on file with the Company or upon
delivery to the Company at 2000 Purchase Street, Purchase, New York 10577, Attn:
EVP, Total Rewards.
(d)    Neither the Plan nor this Agreement nor any provisions under either shall
be construed so as to grant the Employee any right to remain in the employ of
the Company or an Affiliated Employer. Neither the Plan nor this





--------------------------------------------------------------------------------





Agreement shall interfere with the rights of the Company or an Affiliated
Employer, as applicable, to terminate the employment of the Employee and/or take
any personnel action affecting the Employee without regard to the effect which
such action may have upon the Employee as a recipient or prospective recipient
of any benefits under the Plan or this Agreement.
The value of the Units granted hereunder is an extraordinary item of
compensation outside the scope of the Employee’s terms and conditions of
employment and/or employment contract, if any. As such, the Units granted
hereunder are not part of normal or expected compensation for purposes of
calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension, or retirement benefits or similar
payments.
(e)    The Company reserves the right to impose other requirements on the Units,
any Common Shares acquired or payment made pursuant to the Units, and the
Employee’s participation in the Plan, to the extent the Company determines, in
its sole discretion, that such other requirements are necessary or advisable.
Such requirements may include (but are not limited to) requiring the Employee to
sign any agreements or undertakings that may be necessary to accomplish the
foregoing.
(f)    Notwithstanding any provisions in this Agreement, the Units will be
subject to any country-specific terms set forth in an addendum to this Agreement
for Participants who work or reside in a country outside the United States
(“Addendum”). Moreover, if the Employee relocates to one of the countries
included in the Addendum, the terms for such country will apply to him or her,
to the extent the Company determines that the application of such terms is
necessary or advisable. The Addendum constitutes part of this Agreement.
(g)    The provisions of this Agreement are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.
Further, upon a determination that any term or other provision of this Agreement
is illegal or otherwise incapable of being enforced, such term or other
provision shall be deemed replaced by a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the illegal or
unenforceable term or provision.
(h)    This Agreement, along with the incorporated grant statement, an executed
Mastercard LTIP Non-Competition Agreement, and any special provisions for the
Employee’s country of residence or employment, as set forth in the applicable
Addendum, constitutes the entire agreement of the parties with respect to the
subject matter hereof.


By ___________________________________
Name:
Title:





